Order entered July 28, 2014




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-14-00928-CV
                                     No. 05-14-00929-CV
                                     No. 05-14-00930-CV
                                     No. 05-14-00931-CV
                                     No. 05-14-00932-CV
                                     No. 05-14-00933-CV

                FINANCIAL CASUALTY COMPANY, ET AL., Appellant

                                              V.

                                   MARK HUNT, Appellee

                     On Appeal from the Criminal District Court No. 7
                                  Dallas County, Texas
                          Trial Court Cause No. F13-33450-Y
                          Trial Court Cause No. F12-34988-Y
                          Trial Court Cause No. F12-33267-Y
                          Trial Court Cause No. F12-58322-Y
                          Trial Court Cause No. F13-53592-Y
                          Trial Court Cause No. F13-53593-Y

                                             ORDER
       The clerk’s record in these cases are incomplete. Accordingly, the Court ORDERS the

district clerk to file on or before August 4, 2014 a supplemental clerk’s record in each of the

above cases including the following items:


           •   Affidavit to Go Off Bond Warrant of Arrest dated August 12, 2013
          •   Affidavit of Surety to Surrender Principal dated August 12, 2013

          •   Motion and Affidavit of Surety for Discharge of Liability and Surrender of
              Principal Before Forfeiture dated August 13, 2013

          •   Contest of Surrender of Principal and Motion for Return of Bonding Fee dated
              August 27, 2013

          •   Subpoena Application Duces Tecum dated August 28, 2013

          •   Amended Contest of Surrender of Principal dated September 19, 2013

          •   Motion for New Trial dated October 29, 2013

          •   Correspondence from Robert E. Fitzgerald filed as “Motion Miscellaneous Crim”
              dated October 30, 2013

          •   Response to Surety’s Motion for Reconsideration dated November 26, 2013

       The Court DIRECTS the Clerk to send a copy of this order by electronic transmission to

Gary Fitzsimmons, District Clerk.


                                                  /s/     CAROLYN WRIGHT
                                                          CHIEF JUSTICE